NO. 07-02-0444-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL E

FEBRUARY 24, 2003
______________________________

JASON HARDIN,


		Appellant


v.

THE STATE OF TEXAS, 


		Appellee

_________________________________

FROM THE 242ND DISTRICT COURT OF HALE COUNTY;

NO. B 14427-0204; HON. ED SELF, PRESIDING
_______________________________

ORDER DIRECTING FILING OF REPORTER'S RECORD
__________________________________
Before QUINN and REAVIS, JJ., and BOYD, S.J. (1)
	Appellant, Jason Hardin, appeals his conviction for aggravated assault.  Appellant
received a sentence of 47 years confinement in the Texas Department of Criminal Justice,
Institutional Division.  Notice of appeal was timely filed in the trial court on October 29,
2002.  The clerk's record was subsequently filed on December 31, 2002, and the reporter's
record was due to be filed on January 30, 2003.  On February 6, 2003, this Court sent a
letter requesting David Fortenberry, the official court reporter, to complete and file a
reporter's request form by February 17, 2002.  See Tex. R. App. P. 35.3(b).  No response
or motion requesting an extension of time to file the reporter's record was received by this
Court. 
	Accordingly, we order David Fortenberry, the official court reporter for the 242nd
District Court of Hale County, to transcribe and file with the Clerk of this Court a reporter's
record as required by the Texas Rules of Appellate Procedure and encompassing the trial
had in cause number B 14427-0204.  Said record shall include all argument, evidence, and
exhibits presented to the court during trial, as well as any pre-trial and post-trial hearings
conducted by the court in said cause.  We further order David Fortenberry to file the
complete reporter's record in a manner by which it will be received by the Clerk of this
Court on or before 5:00 p.m. on March 17, 2003.  No further motions for extension of time
will be considered.  Lastly, the failure to file the reporter's record by the date stated herein
may result in a hearing requiring Mr. Fortenberry to show cause why he should not be held
in contempt, a complaint to the body governing certified court reporters, appropriate
sanctions, or abatement and remand to the trial court for appropriate action.
	It is so ordered.
							Per Curiam
Do not publish.
1. John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment.  Tex. Gov't Code
Ann. §75.002(a)(1) (Vernon Supp. 2003).